DETAILED ACTION
Response to Amendment
It is acknowledged that claims 1-3, 6, 9-11, 13, 16-18 have been canceled.  Claims 4, 7, 8, 14, 15, 19 and 20 have been amended.  Claims 21-26 is newly added.
Response to Arguments
Applicant’s arguments, see bottom of pg. 7, filed 03/22/2021, with respect to defining different queue for different data tables with respect to associating data table with a blockchain, allowing only a subset of operations of the data table after its been associated with the blockchain, performing a first operation to insert the specified data into the data table and a second operation to add the specified data to a blockchain that is associated with the data table, wherein the first operation includes enqueuing the specified data to a queue and the second operation includes dequeuing data from the queue and adding the dequeued data to the blockchain, have been fully considered and are persuasive.  The rejection to claim 4, 5, 7, 8, 12, 14, 15, 19-20 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 4, 5, 7, 8, 12, 14, 15, 19-26 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: defining different queue for different data tables with respect to associating data table with a blockchain, allowing only a subset of operations of the data table after its been 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 12 and 15.  Therefore claims 1, 12 and 15 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                           5/13/2021